Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Medical Nutrition Network, LLC,
Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-11-87
Decision No. CR2303
Date: January 3, 2011
DECISION DISMISSING APPEAL FOR CAUSE

For the reasons set forth below, I find that Petitioner, Medical Nutrition Network, LLC,
failed to file a timely request for a hearing or establish good cause to extend the time for
such filing. 42 C.F.R. § 498.40(c). Petitioner therefore does not have a right to an
Administrative Law Judge (ALJ) hearing to review the Medicare contractor’s February
18, 2010 reconsideration decision. I therefore dismiss this case pursuant to 42 C.F.R.

§ 498.70(c).

I. Background

Petitioner was granted participation as a provider in the Medicare program effective June
24, 2009. Petitioner sought to change its effective date from June 24, 2009 to January 1,
2008, and requested reconsideration by the Medicare contractor. Petitioner’s November
3, 2010 hearing request stated, “[o]n December 14, 2009, we wrote a letter of appeal . . .
[o]n February 18, 2010, our request to change the effective date was declined by Palmetto
and we were told to send out letter of appeal to CMS enrollment Appeal.” In response to
Petitioner’s hearing request, this case was assigned to me for hearing and decision. I took
Petitioner’s hearing request to mean that it had requested reconsideration on December
14, 2009 from Palmetto GBA, and an unfavorable reconsideration decision was issued on
February 18, 2010. On December 1, 2010, I issued an Acknowledgment and Order to
Show Cause to Petitioner. The Acknowledgment and Order to Show Cause stated:

While I have docketed this case as received, my review of your hearing request
raises questions about the timeliness of your request. Applicable Federal
regulations require that a request for review by an Administrative Law judge be
filed within 60 days from the receipt of the notice of the reconsideration
determination. I may find good cause, however, for the untimeliness after
considering a written request for an extension of the 60 day requirement. See 42
CFR. § 498.40.

Petitioner states in its hearing request that on February 18, 2010, the Government
contractor declined to change the effective date of its Medicare billing privileges.
However, Petitioner did not include a copy of the reconsideration decision being
appealed or explain why it had not filed its request for hearing within the required
time period. Therefore, unless Petitioner shows cause within 10 days of receipt of
this order as to why I should determine that you did not seek a hearing on a timely
basis, I will dismiss your hearing request under 42 C.F.R. § 498.70(c).

Pursuant to 42 C.F.R. § 498.40(a)(2), Petitioner “must file the request [for hearing] in
writing within 60 days from receipt of the notice of initial, reconsidered, or revised
determination.”

Pursuant to 42 C.F.R. § 498.40(c), if the request for hearing was not filed within 60 days,
the affected party must show good cause as to why I should extend the time for filing a
request for hearing. Accordingly, by Acknowledgment and Order to Show Cause dated
December 1, 2010, I directed Petitioner to show cause why this case should not be
dismissed as untimely.

To date, Petitioner has not responded to the December 1, 2010 Acknowledgment and
Order to Show Cause.

IL. Issue

The issue in this case is whether, pursuant to 42 C.F.R. § 498.40(c), Petitioner has shown
good cause for me to extend the time for filing his request for hearing beyond 60 days
and thus not dismiss the case as untimely under 42 C.F.R. § 498.70(c).

Ill. Findings of Fact, Conclusions of Law, and Supporting Discussion

My findings of fact and conclusions of law are set out as separate headings followed by
supporting discussion.
A. Petitioner’s hearing request is untimely.

The number of days between the date of the presumed reconsideration decision (February
18, 2010) and the date of mailing the request for hearing (November 4, 2010)! is 257
days. The hearing request is required to be filed within 60 days of receipt of the
reconsideration decision under the authorities cited above. Section 498.22(b)(3) provides
that the “date of receipt will be presumed to be 5 days after the date on the notice unless
there is a showing that it was, in fact, received earlier or later.” Petitioner has not alleged
a later date of receipt of the reconsideration decision or an earlier date of mailing of its
hearing request. In fact, Petitioner has failed to respond in any fashion to my
Acknowledgement and Order to Show Cause.

It follows that Petitioner’s hearing request was filed 197 days late. Petitioner does not
deny that the request was untimely, and I find it undeniable on this record.

B. Petitioner has not demonstrated good cause to extend the time for filing.
42 C.F.R. § 498.40(c)(2).

“For good cause shown, the ALJ may extend the time for filing the request for hearing.”
42 C.F.R. 498.40(c)(2). A definition of “good cause” does not exist in the applicable
regulations, and the “[Departmental Appeals] Board [(Board)] has never attempted to
provide an authoritative or complete definition of the term ‘good cause’ in section
498.40(c)(2).” Hillcrest Healthcare, L.L.C., DAB No. 1879, at 5 (2003).

While the Board has never precisely defined the term “good cause,” it is clear that, since
Petitioner has failed to respond and offers no explanation whatsoever, there is no basis
upon which I can make a good cause determination.

IV. Conclusion

Petitioner did not timely file a request for hearing, and I do not find good cause to justify
extending the time for filing. I therefore dismiss this case for cause. 42 C.F.R. §
498.70(c).

/s/
Joseph Grow
Administrative Law Judge

' The envelope in which Petitioner’s hearing request arrived was postmarked November
4, 2010.
